EXHIBIT 10.1
THIRD AMENDED AND RESTATED 2004 NON-EMPLOYEE DIRECTORS’ STOCK OPTION PLAN
Blue Nile, Inc.
2004 Non-Employee Directors’ Stock Option Plan
Adopted by the Board of Directors: March 9, 2004
Approved by Stockholders: April 27, 2004
Amended and Restated: April 27, 2004
Amended and Restated: June 19, 20061
Amended and Restated: July 29, 2008
1. Purposes.
     (a) Eligible Option Recipients. The persons eligible to receive Options are
the Non-Employee Directors of the Company.
     (b) Available Options. The purpose of the Plan is to provide a means by
which Non-Employee Directors may be given an opportunity to benefit from
increases in value of the Common Stock through the granting of Nonstatutory
Stock Options.
     (c) General Purpose. The Company, by means of the Plan, seeks to retain the
services of its Non-Employee Directors, to secure and retain the services of new
Non-Employee Directors and to provide incentives for such persons to exert
maximum efforts for the success of the Company and its Affiliates.
2. Definitions.
     (a) “Accountant” means the independent public accountants of the Company.
     (b) “Affiliate” means any parent corporation or subsidiary corporation of
the Company, whether now or hereafter existing, as those terms are defined in
Sections 424(e) and (f), respectively, of the Code.
     (c) “Amendment Effective Date” shall mean July 1, 2006.
     (d) “Annual Grant” means an Option granted annually to all Non-Employee
Directors who meet the specified criteria pursuant to
Section 6(c).
     (e) “Annual Meeting” means the annual meeting of the stockholders of the
Company.
     (f) “Board” means the Board of Directors of the Company.
     (g) “Capitalization Adjustment” has the meaning ascribed to that term in
Section 11(a).
     (h) “Change in Control” means the occurrence, in a single transaction or in
a series of related transactions, of any one or more of the following events:
 

1   All share numbers contained herein as of the date of this amendment and
restatement give effect to a 1 for 2.5 reverse split of the Company’s Common
Stock effective April 30, 2004.

 



--------------------------------------------------------------------------------



 



          (i) any Exchange Act Person becomes the Owner, directly or indirectly,
of securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities other than by
virtue of a merger, consolidation or similar transaction. Notwithstanding the
foregoing, a Change in Control shall not be deemed to occur solely because the
level of Ownership held by any Exchange Act Person (the “Subject Person”)
exceeds the designated percentage threshold of the outstanding voting securities
as a result of a repurchase or other acquisition of voting securities by the
Company reducing the number of shares outstanding, provided that if a Change in
Control would occur (but for the operation of this sentence) as a result of the
acquisition of voting securities by the Company, and after such share
acquisition, the Subject Person becomes the Owner of any additional voting
securities that, assuming the repurchase or other acquisition had not occurred,
increases the percentage of the then outstanding voting securities Owned by the
Subject Person over the designated percentage threshold, then a Change in
Control shall be deemed to occur;
          (ii) there is consummated a merger, consolidation or similar
transaction involving (directly or indirectly) the Company and, immediately
after the consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, outstanding voting securities representing more than fifty percent
(50%) of the combined outstanding voting power of the surviving Entity in such
merger, consolidation or similar transaction or more than fifty percent (50%) of
the combined outstanding voting power of the parent of the surviving Entity in
such merger, consolidation or similar transaction;
          (iii) the stockholders of the Company approve or the Board approves a
plan of complete dissolution or liquidation of the Company, or a complete
dissolution or liquidation of the Company shall otherwise occur;
          (iv) there is consummated a sale, lease, license or other disposition
of all or substantially all of the consolidated assets of the Company and its
Subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its Subsidiaries
to an Entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are Owned by stockholders of the Company in
substantially the same proportions as their Ownership of the Company immediately
prior to such sale, lease, license or other disposition; or
          (v) individuals who, on the date this Plan is adopted by the Board,
are members of the Board (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the members of the Board; (provided, however,
that if the appointment or election (or nomination for election) of any new
Board member was approved or recommended by a majority vote of the members of
the Incumbent Board then still in office, such new member shall, for purposes of
this Plan, be considered as a member of the Incumbent Board).
     (i) “Code” means the Internal Revenue Code of 1986, as amended.
     (j) “Common Stock” means the common stock of the Company.
     (k) “Company” means Blue Nile, Inc., a Delaware corporation.
     (l) “Consultant” means any person, including an advisor, (i) engaged by the
Company or an Affiliate to render consulting or advisory services and who is
compensated for such services or (ii) serving as a member of the Board of
Directors of an Affiliate. However, the term “Consultant” shall not include
either Directors of the Company who are not compensated by the Company for their
services as Directors or Directors of the Company who are merely paid a
director’s fee by the Company for their services as Directors.
     (m) “Continuous Service” means that the Optionholder’s service with the
Company or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated. The Optionholder’s Continuous Service shall not be
deemed to have terminated merely because of a change in the capacity in which
the Optionholder renders service to the Company or an Affiliate as an Employee,
Consultant or Director or a change in the entity for which the Optionholder
renders such service, provided that there is no interruption or termination of
the Optionholder’s Continuous Service. For example, a change in status from a
Non-Employee Director of the Company to a Consultant of an Affiliate or an
Employee of the Company will not constitute an interruption of Continuous
Service. The Board or the chief executive officer of the Company, in that
party’s sole discretion, may determine whether Continuous Service shall be
considered interrupted in the case of any leave of absence approved by that
party, including sick leave, military leave or any other personal leave.

 



--------------------------------------------------------------------------------



 



     (n) “Corporate Transaction” means the occurrence, in a single transaction
or in a series of related transactions, of any one or more of the following
events:
          (i) a sale or other disposition of all or substantially all, as
determined by the Board in its discretion, of the consolidated assets of the
Company and its Subsidiaries;
          (ii) a sale or other disposition of at least ninety percent (90%) of
the outstanding securities of the Company;
          (iii) a merger, consolidation or similar transaction following which
the Company is not the surviving corporation; or
          (iv) a merger, consolidation or similar transaction following which
the Company is the surviving corporation but the shares of Common Stock
outstanding immediately preceding the merger, consolidation or similar
transaction are converted or exchanged by virtue of the merger, consolidation or
similar transaction into other property, whether in the form of securities, cash
or otherwise.
     (o) “Director” means a member of the Board of Directors of the Company.
     (p) “Disability” means the inability of a person, in the opinion of a
qualified physician acceptable to the Company, to perform the major duties of
that person’s position with the Company or an Affiliate of the Company because
of the sickness or injury of the person.
     (q) “Employee” means any person employed by the Company or an Affiliate.
Service as a Director or payment of a director’s fee by the Company or an
Affiliate shall not be sufficient to constitute “employment” by the Company or
an Affiliate.
     (r) “Entity” means a corporation, partnership or other entity.
     (s) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     (t) “Exchange Act Person” means any natural person, Entity or “group”
(within the meaning of Section 13(d) or 14(d) of the Exchange Act), except that
“Exchange Act Person” shall not include (A) the Company or any Subsidiary of the
Company, (B) any employee benefit plan of the Company or any Subsidiary of the
Company or any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any Subsidiary of the Company, (C) an underwriter
temporarily holding securities pursuant to an offering of such securities, or
(D) an Entity Owned, directly or indirectly, by the stockholders of the Company
in substantially the same proportions as their Ownership of stock of the
Company.
     (u) “Fair Market Value” means, as of any date, the value of the Common
Stock determined as follows:
          (i) If the Common Stock is listed on any established stock exchange or
traded on the Nasdaq National Market or the Nasdaq SmallCap Market, the Fair
Market Value of a share of Common Stock shall be the closing sales price for
such stock (or the closing bid, if no sales were reported) as quoted on such
exchange or market (or the exchange or market with the greatest volume of
trading in the Common Stock) on the last market trading day prior to the day of
determination, as reported in The Wall Street Journal or such other source as
the Board deems reliable.
          (ii) In the absence of such markets for the Common Stock, the Fair
Market Value shall be determined in good faith by the Board.
     (v) “Initial Grant” means an Option granted to a Non-Employee Director who
meets the specified criteria pursuant to Section 6(a).

 



--------------------------------------------------------------------------------



 



     (w) “IPO Date” means the date on which the registration statement in
connection with the Company’s initial public offering is declared effective.
     (x) “Non-Employee Director” means a Director who is not an Employee.
     (y) “Nonstatutory Stock Option” means an Option not intended to qualify as
an incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.
     (z) “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.
     (aa) “Option” means a Nonstatutory Stock Option granted pursuant to the
Plan.
     (bb) “Option Agreement” means a written agreement between the Company and
an Optionholder evidencing the terms and conditions of an individual Option
grant. Each Option Agreement shall be subject to the terms and conditions of the
Plan.
     (cc) “Optionholder” means a person to whom an Option is granted pursuant to
the Plan or, if applicable, such other person who holds an outstanding Option.
     (dd) “Own,” “Owned,” “Owner,” “Ownership” A person or Entity shall be
deemed to “Own,” to have “Owned,” to be the “Owner” of, or to have acquired
“Ownership” of securities if such person or Entity, directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise, has
or shares voting power, which includes the power to vote or to direct the
voting, with respect to such securities.
     (ee) “Plan” means this Blue Nile, Inc. 2004 Non-Employee Directors’ Stock
Option Plan.
     (ff) “Reload Grant” means an Option granted to a Non-Employee Director who
meets the specified criteria pursuant to Section 6(b).
     (gg) “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or
any successor to Rule 16b-3, as in effect from time to time.
     (hh) “Securities Act” means the Securities Act of 1933, as amended.
     (ii) “Subsidiary” means, with respect to the Company, (i) any corporation
of which more than fifty percent (50%) of the outstanding capital stock having
ordinary voting power to elect a majority of the board of directors of such
corporation (irrespective of whether, at the time, stock of any other class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time, directly or indirectly, Owned
by the Company, and (ii) any partnership in which the Company has a direct or
indirect interest (whether in the form of voting or participation in profits or
capital contribution) of more than fifty percent (50%).
3. Administration.
     (a) Administration by Board. The Board shall administer the Plan. The Board
may not delegate administration of the Plan to a committee.
     (b) Powers of Board. The Board shall have the power, subject to, and within
the limitations of, the express provisions of the Plan:
          (i) To determine the provisions of each Option to the extent not
specified in the Plan.

 



--------------------------------------------------------------------------------



 



          (ii) To construe and interpret the Plan and Options granted under it,
and to establish, amend and revoke rules and regulations for its administration.
The Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan or in any Option Agreement, in a manner and to the
extent it shall deem necessary or expedient to make the Plan fully effective.
          (iii) To amend the Plan or an Option as provided in Section 12.
          (iv) Generally, to exercise such powers and to perform such acts as
the Board deems necessary or expedient to promote the best interests of the
Company and that are not in conflict with the provisions of the Plan.
     (c) Effect of Board’s Decision. All determinations, interpretations and
constructions made by the Board in good faith shall not be subject to review by
any person and shall be final, binding and conclusive on all persons.
4. Shares Subject to the Plan.
     (a) Share Reserve. Subject to the provisions of Section 11 relating to
adjustments upon changes in the Common Stock, the Common Stock that may be
issued pursuant to Options shall not exceed in the aggregate Four Hundred
Thousand (400,000) shares of Common Stock, plus an annual increase for ten years
beginning on January 1, 2005 and ending on (and including) January 1, 2014 equal
to the number of shares subject to Options granted during the prior calendar
year. Notwithstanding the foregoing, the Board may act, prior to the first day
of any fiscal year of the Company, to increase the share reserve by such number
of shares of Common Stock as the Board shall determine, which number shall be
less than the amount described in the foregoing sentence.
     (b) Reversion of Shares to the Share Reserve. If any Option shall for any
reason expire or otherwise terminate, in whole or in part, without having been
exercised in full, the shares of Common Stock not acquired under such Option
shall revert to and again become available for issuance under the Plan.
     (c) Source of Shares. The shares of Common Stock subject to the Plan may be
unissued shares or reacquired shares, bought on the market or otherwise.
5. Eligibility.
     The Options, as set forth in Section 6, automatically shall be granted
under the Plan to all Non-Employee Directors who meet the criteria specified in
Section 6.
6. Non-Discretionary Grants.
     (a) Initial Grants. Without any further action of the Board, (i) each
person who after the IPO Date and prior to the Amendment Effective Date is
elected or appointed for the first time to be a Non-Employee Director
automatically shall, upon the date of his or her initial election or appointment
to be a Non-Employee Director, be granted an Initial Grant to purchase Twenty
Thousand (20,000) shares of Common Stock on the terms and conditions set forth
herein; and (ii) each person who on or after the Amendment Effective Date is
elected or appointed for the first time to be a Non-Employee Director
automatically shall, upon the date of his or her initial election or appointment
to be a Non-Employee Director, be granted an Initial Grant to purchase Eleven
Thousand Two Hundred and Fifty (11,250) shares of Common Stock on the terms and
conditions set forth herein.
     (b) Reload Grants. Without any further action of the Board, (i) each
Non-Employee Director who was granted a nonstatutory stock option on April 27,
2004 to purchase Twenty Thousand (20,000) shares of Common Stock under the
Company’s 2004 Equity Incentive Plan (“EIP Option”) and each person who receives
an Initial Grant pursuant to Section 6(a) automatically shall, upon the date
that such EIP Option or Initial Grant, as applicable, becomes fully vested in
accordance with the terms of such EIP Option or Section 7(e), as applicable, be
granted a Reload Grant to purchase Nine Thousand (9,000) shares of Common Stock
on the terms and conditions set forth herein, provided that such person is a
Non-Employee Director on the date of such Reload Grant; and (ii) each
Non-Employee Director who receives a Reload Grant in accordance with the
foregoing automatically shall be granted a Reload Grant upon the date that any
previously granted

 



--------------------------------------------------------------------------------



 



Reload Grant becomes fully vested in accordance with Section 7(e), provided that
such person is a Non-Employee Director on such date.
     (c) Annual Grants. Without any further action of the Board, (i) on the day
following each Annual Meeting prior to the Amendment Effective Date, commencing
with the Annual Meeting in 2005, each person who is then a Non-Employee Director
automatically shall be granted an Annual Grant to purchase Four Thousand (4,000)
shares of Common Stock on the terms and conditions set forth herein; (ii) on the
day following each Annual Meeting on or following the Amendment Effective Date
but prior to July 29, 2008, each person who is then a Non-Employee Director
automatically shall be granted an Annual Grant to purchase Two Thousand Two
Hundred and Fifty (2,250) shares of Common Stock on the terms and conditions set
forth herein; and (iii) on the day following each Annual Meeting on or following
July 29, 2008, each person who is then a Non-Employee Director automatically
shall be granted an Annual Grant to purchase Two Thousand Five Hundred (2,500)
shares of Common Stock on the terms and conditions set forth herein; provided,
however, that, in each case, if the person has not been serving as a
Non-Employee Director for the entire period since the preceding Annual Meeting,
then the number of shares subject to such Annual Grant shall be reduced pro rata
for each full quarter prior to the date of grant during which such person did
not serve as a Non- Employee Director.
7. Option Provisions.
     Each Option shall be in such form and shall contain such terms and
conditions as required by the Plan. Each Option shall contain such additional
terms and conditions, not inconsistent with the Plan, as the Board shall deem
appropriate. Each Option shall include (through incorporation of provisions
hereof by reference in the Option or otherwise) the substance of each of the
following provisions:
     (a) Term. No Option shall be exercisable after the expiration of ten
(10) years from the date it was granted.
     (b) Exercise Price. The exercise price of each Option shall be one hundred
percent (100%) of the Fair Market Value of the stock subject to the Option on
the date the Option is granted.
     (c) Consideration. The purchase price of stock acquired pursuant to an
Option may be paid, to the extent permitted by applicable law, in any
combination of (i) cash or check, (ii) delivery to the Company of other Common
Stock or (iii) pursuant to a program developed under Regulation T as promulgated
by the Federal Reserve Board that, prior to the issuance of Common Stock,
results in either the receipt of cash (or check) by the Company or the receipt
of irrevocable instructions to pay the aggregate exercise price to the Company
from the sales proceeds. The purchase price of Common Stock acquired pursuant to
an Option that is paid by delivery to the Company of other Common Stock
acquired, directly or indirectly from the Company, shall be paid only by shares
of the Common Stock of the Company that have been held for more than six
(6) months (or such longer or shorter period of time required to avoid a charge
to earnings for financial accounting purposes).
     (d) Transferability. Except as otherwise provided for in this Section, an
Option is transferable only by will or by the laws of descent and distribution
and exercisable only by the Optionholder during the life of the Optionholder.
However, an Option may be transferred for no consideration upon written consent
of the Board (i) if, at the time of transfer, a Form S-8 registration statement
under the Securities Act is available for the issuance of shares by the Company
upon the exercise of such transferred Option or (ii) the transfer is to the
Optionholder’s employer at the time of transfer or an affiliate of the
Optionholder’s employer at the time of transfer. Any such transfer is subject to
such limits as the Board may establish, and subject to the transferee agreeing
to remain subject to all the terms and conditions applicable to the Option prior
to such transfer. The forgoing right to transfer the Option shall apply to the
right to consent to amendments to the Stock Option Agreement for such Option. In
addition, until the Optionholder transfers the Option, an Optionholder may, by
delivering written notice to the Company, in a form provided by or otherwise
satisfactory to the Company, designate a third party who, in the event of the
death of the Optionholder, shall thereafter be entitled to exercise the Option.
     (e) Vesting. Options shall vest as follows:
          (i) Initial Grants: 1/30th of the shares shall vest monthly from the
date of grant for one (1) year and 1/60th of the shares shall vest monthly
thereafter over the next three (3) years.

 



--------------------------------------------------------------------------------



 



          (ii) Reload Grants: 1/48th of the shares shall vest monthly from the
date of grant for four (4) years.
          (iii) Annual Grants: 1/12th of the shares shall vest monthly from the
date of grant for one (1) year.
     (f) Early Exercise. The Option may, but need not, include a provision
whereby the Optionholder may elect at any time before the Optionholder’s
Continuous Service terminates to exercise the Option as to any part or all of
the shares of Common Stock subject to the Option prior to the full vesting of
the Option. Any unvested shared of Common Stock so purchased may be subject to a
repurchase option in favor of the Company or to any other restriction the Board
determines to be appropriate. The Company will not exercise its repurchase
option until at least six (6) months (or such longer or shorter period of time
required to avoid a charge to earnings for financial accounting purposes) have
elapsed following exercise of the Option unless the Board otherwise specifically
provides in the Option.
     (g) Termination of Continuous Service. In the event an Optionholder’s
Continuous Service terminates (other than upon the Optionholder’s death or
Disability), (i) the Optionholder may exercise his or her Option granted prior
to the Amendment Effective Date (to the extent that the Optionholder was
entitled to exercise it as of the date of termination) but only within such
period of time ending on the earlier of (A) the date three (3) months following
the termination of the Optionholder’s Continuous Service, or (B) the expiration
of the term of the Option as set forth in the Option Agreement; and (ii) the
Optionholder may exercise his or her Option granted on or after the Amendment
Effective Date (to the extent that the Optionholder was entitled to exercise it
as of the date of termination) but only within such period of time ending on the
earlier of (A) the date twelve (12) months following the termination of the
Optionholder’s Continuous Service, or (B) the expiration of the term of the
Option as set forth in the Option Agreement. If the Optionholder’s Continuous
Service terminates in a manner described in Section 11(d), then the Optionholder
may exercise his or her Option (to the extent that the Optionholder was entitled
to exercise it as of the date of termination) but only within such period of
time ending on the earlier of (i) the date twelve (12) months following the
termination of the Optionholder’s Continuous Service, or (ii) the expiration of
the term of the Option as set forth in the Option Agreement. If, after
termination, the Optionholder does not exercise his or her Option within the
time specified in the Option Agreement, the Option shall terminate.
     (h) Extension of Termination Date. If the exercise of the Option following
the termination of the Optionholder’s Continuous Service (other than upon the
Optionholder’s death or Disability) would be prohibited at any time solely
because the issuance of shares would violate the registration requirements under
the Securities Act, then (i) an Option granted prior to the Amendment Effective
Date shall terminate on the earlier of (A) the expiration of the term of the
Option as set forth in the Option Agreement or (B) the expiration of a period of
three (3) months after the termination of the Optionholder’s Continuous Service
during which the exercise of the Option would not be in violation of such
registration requirements; and (ii) an Option granted on or after the Amendment
Effective Date shall terminate on the earlier of (A) the expiration of the term
of the Option as set forth in the Option Agreement or (B) the expiration of a
period of twelve (12) months after the termination of the Optionholder’s
Continuous Service during which the exercise of the Option would not be in
violation of such registration requirements.
     (i) Disability of Optionholder. In the event an Optionholder’s Continuous
Service terminates as a result of the Optionholder’s Disability, the
Optionholder may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise it as of the date of termination), but only within such
period of time ending on the earlier of (i) the date twelve (12) months
following such termination or (ii) the expiration of the term of the Option as
set forth in the Option Agreement. If, after termination, the Optionholder does
not exercise his or her Option within the time specified herein, the Option
shall terminate.
     (j) Death of Optionholder. In the event (i) an Optionholder’s Continuous
Service terminates as a result of the Optionholder’s death or (ii) the
Optionholder dies within the three-month period after the termination of the
Optionholder’s Continuous Service for a reason other than death, then the Option
may be exercised (to the extent the Optionholder was entitled to exercise the
Option as of the date of death) by the Optionholder’s estate, by a person who
acquired the right to exercise the Option by bequest or inheritance or by a
person designated to exercise the Option upon the Optionholder’s death, but only
within the period ending on the earlier of (1) the date eighteen (18) months
following the date of death or (2) the expiration of the term of such Option as
set forth in the Option Agreement. If, after death, the Option is not exercised
within the time specified herein, the Option shall terminate.

 



--------------------------------------------------------------------------------



 



8. Securities Law Compliance.
     The Company shall seek to obtain from each regulatory commission or agency
having jurisdiction over the Plan such authority as may be required to grant
Options and to issue and sell shares of Common Stock upon exercise of the
Options; provided, however, that this undertaking shall not require the Company
to register under the Securities Act the Plan, any Option or any stock issued or
issuable pursuant to any such Option. If, after reasonable efforts, the Company
is unable to obtain from any such regulatory commission or agency the authority
which counsel for the Company deems necessary for the lawful issuance and sale
of stock under the Plan, the Company shall be relieved from any liability for
failure to issue and sell stock upon exercise of such Options unless and until
such authority is obtained.
9. Use of Proceeds from Stock.
     Proceeds from the sale of stock pursuant to Options shall constitute
general funds of the Company.
10. Miscellaneous.
     (a) Stockholder Rights. No Optionholder shall be deemed to be the holder
of, or to have any of the rights of a holder with respect to, any shares subject
to such Option unless and until such Optionholder has satisfied all requirements
for exercise of the Option pursuant to its terms.
     (b) No Service Rights. Nothing in the Plan or any instrument executed or
Option granted pursuant thereto shall confer upon any Optionholder any right to
continue to serve the Company as a Non-Employee Director or shall affect the
right of the Company or an Affiliate to terminate (i) the employment of an
Employee with or without notice and with or without cause, (ii) the service of a
Consultant pursuant to the terms of such Consultant’s agreement with the Company
or an Affiliate or (iii) the service of a Director pursuant to the Bylaws of the
Company or an Affiliate, and any applicable provisions of the corporate law of
the state in which the Company or the Affiliate is incorporated, as the case may
be.
     (c) Investment Assurances. The Company may require an Optionholder, as a
condition of exercising or acquiring stock under any Option, (i) to give written
assurances satisfactory to the Company as to the Optionholder’s knowledge and
experience in financial and business matters and/or to employ a purchaser
representative reasonably satisfactory to the Company who is knowledgeable and
experienced in financial and business matters and that he or she is capable of
evaluating, alone or together with the purchaser representative, the merits and
risks of exercising the Option; and (ii) to give written assurances satisfactory
to the Company stating that the Optionholder is acquiring the stock subject to
the Option for the Optionholder’s own account and not with any present intention
of selling or otherwise distributing the stock. The foregoing requirements, and
any assurances given pursuant to such requirements, shall be inoperative if
(1) the issuance of the shares upon the exercise or acquisition of stock under
the Option has been registered under a then currently effective registration
statement under the Securities Act or (2) as to any particular requirement, a
determination is made by counsel for the Company that such requirement need not
be met in the circumstances under the then applicable securities laws. The
Company may, upon advice of counsel to the Company, place legends on stock
certificates issued under the Plan as such counsel deems necessary or
appropriate in order to comply with applicable securities laws, including, but
not limited to, legends restricting the transfer of the stock.
     (d) Withholding Obligations. The Optionholder may satisfy any federal,
state or local tax withholding obligation relating to the exercise or
acquisition of stock under an Option by any of the following means (in addition
to the Company’s right to withhold from any compensation paid to the
Optionholder by the Company) or by a combination of such means: (i) tendering a
cash payment; (ii) authorizing the Company to withhold shares from the shares of
the Common Stock otherwise issuable to the Optionholder as a result of the
exercise or acquisition of stock under the Option; provided, however, that no
shares of Common Stock are withheld with a value exceeding the minimum amount of
tax required to be withheld by law; or (iii) delivering to the Company owned and
unencumbered shares of the Common Stock.
11. Adjustments upon Changes in Common Stock.
     (a) Capitalization Adjustments. If, on or after the date the Plan is
adopted by the Board, any change is made in, or other events occur with respect
to, the stock subject to the Plan, or subject to any Option, without the receipt
of consideration by the Company (through merger, consolidation, reorganization,
recapitalization, reincorporation, stock

 



--------------------------------------------------------------------------------



 



dividend, dividend in property other than cash, stock split, liquidating
dividend, combination of shares, exchange of shares, change in corporate
structure or other transaction not involving the receipt of consideration by the
Company (each a “Capitalization Adjustment”)), the Plan will be appropriately
adjusted in the class(es) and maximum number of securities subject both to the
Plan pursuant to Section 4 and to the nondiscretionary Options specified in
Section 6, and the outstanding Options will be appropriately adjusted in the
class(es) and number of securities and price per share of stock subject to such
outstanding Options. The Board shall make such adjustments, and its
determination shall be final, binding and conclusive. (The conversion of any
convertible securities of the Company shall not be treated as a transaction
“without receipt of consideration” by the Company.)
     (b) Dissolution or Liquidation. In the event of a dissolution or
liquidation of the Company, then all outstanding Options shall terminate
immediately prior to the completion of such dissolution or liquidation.
     (c) Corporate Transaction. In the event of a Corporate Transaction, any
surviving corporation or acquiring corporation may assume any or all Options
outstanding under the Plan or may substitute similar stock options for Options
outstanding under the Plan (it being understood that similar stock options
include, but are not limited to, options to acquire the same consideration paid
to the stockholders or the Company, as the case may be, pursuant to the
Corporate Transaction). In the event that any surviving corporation or acquiring
corporation does not assume any or all such outstanding Options or substitute
similar stock options for such outstanding Options, then with respect to Options
that have been neither assumed nor substituted and that are held by
Optionholders whose Continuous Service has not terminated prior to the effective
time of the Corporate Transaction, the vesting of such Options (and, if
applicable, the time at which such Options may be exercised) shall (contingent
upon the effectiveness of the Corporate Transaction) be accelerated in full to a
date prior to the effective time of such Corporate Transaction as the Board
shall determine (or, if the Board shall not determine such a date, to the date
that is five (5) days prior to the effective time of the Corporate Transaction),
and the Options shall terminate if not exercised (if applicable) at or prior to
such effective time. With respect to any other Options outstanding under the
Plan that have been neither assumed nor substituted, the vesting of such Options
(and, if applicable, the time at which such Options may be exercised) shall not
be accelerated unless otherwise provided in Section 11(d) or in a written
agreement between the Company or any Affiliate and the holder of such Options,
and such Options shall terminate if not exercised (if applicable) prior to the
effective time of the Corporate Transaction.
     (d) Change in Control. If a Change in Control occurs and the Optionholder’s
Continuous Service has not terminated as of, or immediately prior to, the
effective time of the Change in Control, then, as of the effective time of such
Change in Control, the Optionholder’s Options shall become fully vested and
exercisable.
     (e) Parachute Payments. If the acceleration of the vesting and
exercisability of Options provided for in Section 11(c) or (d), together with
payments and other benefits of an Optionholder, (collectively, the “Payment”)
(i) constitute a “parachute payment” within the meaning of Section 280G of the
Code, or any comparable successor provisions, and (ii) but for this Section
11(e) would be subject to the excise tax imposed by Section 4999 of the Code, or
any comparable successor provisions (the “Excise Tax”), then such Payment shall
be either (1) provided to such Optionholder in full, or (2) provided to such
Optionholder as to such lesser extent that would result in no portion of such
Payment being subject to the Excise Tax, whichever of the foregoing amounts,
when taking into account applicable federal, state, local and foreign income and
employment taxes, the Excise Tax, and any other applicable taxes, results in the
receipt by such Optionholder, on an after-tax basis, of the greatest amount of
the Payment, notwithstanding that all or some portion of the Payment may be
subject to the Excise Tax.
          Unless the Company and such Optionholder otherwise agree in writing,
any determination required under this Section 11(e) shall be made in writing in
good faith by the Accountant. If a reduction in the Payment is to be made as
provided above, reductions shall occur in the following order unless the
Optionholder elects in writing a different order (provided, however, that such
election shall be subject to Company approval if made on or after the date that
triggers the Payment or a portion thereof): reduction of cash payments;
cancellation of accelerated vesting of Options; reduction of employee benefits.
If acceleration of vesting of Options is to be reduced, such acceleration of
vesting shall be cancelled in the reverse order of date of grant of Options
(i.e., earliest granted Option cancelled last) unless the Optionholder elects in
writing a different order for cancellation.
          For purposes of making the calculations required by this
Section 11(e), the Accountant may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of the Code and other applicable
legal authority. The Company and the

 



--------------------------------------------------------------------------------



 



Optionholder shall furnish to the Accountant such information and documents as
the Accountant may reasonably request in order to make such a determination. The
Company shall bear all costs the Accountant may reasonably incur in connection
with any calculations contemplated by this Section 11(e).
          If, notwithstanding any reduction described above, the Internal
Revenue Service (the “IRS”) determines that the Optionholder is liable for the
Excise Tax as a result of the Payment, then the Optionholder shall be obligated
to pay back to the Company, within thirty (30) days after a final IRS
determination or, in the event that the Optionholder challenges the final IRS
determination, a final judicial determination, a portion of the Payment equal to
the “Repayment Amount.” The Repayment Amount with respect to the Payment shall
be the smallest such amount, if any, as shall be required to be paid to the
Company so that the Optionholder’s net after-tax proceeds with respect to the
Payment (after taking into account the payment of the Excise Tax and all other
applicable taxes imposed on the Payment) shall be maximized. The Repayment
Amount with respect to the Payment shall be zero if a Repayment Amount of more
than zero would not result in the Optionholder’s net after-tax proceeds with
respect to the Payment being maximized. If the Excise Tax is not eliminated
pursuant to this paragraph, the Optionholder shall pay the Excise Tax.
          Notwithstanding any other provision of this Section 11(e), if
(i) there is a reduction in the Payment as described above, (ii) the IRS later
determines that the Optionholder is liable for the Excise Tax, the payment of
which would result in the maximization of the Optionholder’s net after-tax
proceeds of the Payment (calculated as if the Payment had not previously been
reduced), and (iii) the Optionholder pays the Excise Tax, then the Company shall
pay or otherwise provide to the Optionholder that portion of the Payment that
was reduced pursuant to this Section 11(e) contemporaneously or as soon as
administratively possible after the Optionholder pays the Excise Tax so that the
Optionholder’s net after-tax proceeds with respect to the Payment are maximized.
          If the Optionholder either (i) brings any action to enforce rights
pursuant to this Section 11(e), or (ii) defends any legal challenge to his or
her rights under this Section 11(e), the Optionholder shall be entitled to
recover attorneys’ fees and costs incurred in connection with such action,
regardless of the outcome of such action; provided, however, that if such action
is commenced by the Optionholder, the court finds that the action was brought in
good faith.
12. Amendment of the Plan and Options.
     (a) Amendment of Plan. The Board, at any time and from time to time, may
amend the Plan. However, except as provided in Section 11 relating to
adjustments upon changes in Common Stock, no amendment shall be effective unless
approved by the stockholders of the Company to the extent stockholder approval
is necessary to satisfy the requirements of applicable laws.
     (b) Stockholder Approval. The Board, in its sole discretion, may submit any
other amendment to the Plan for stockholder approval.
     (c) No Impairment of Rights. Rights under any Option granted before
amendment of the Plan shall not be impaired by any amendment of the Plan unless
(i) the Company requests the consent of the Optionholder and (ii) the
Optionholder consents in writing.
     (d) Amendment of Options. The Board, at any time, and from time to time,
may amend the terms of any one or more Options; provided, however, that the
rights under any Option shall not be impaired by any such amendment unless
(i) the Company requests the consent of the Optionholder and (ii) the
Optionholder consents in writing.
13. Termination or Suspension of the Plan.
     (a) Plan Term. The Board may suspend or terminate the Plan at any time. No
Options may be granted under the Plan while the Plan is suspended or after it is
terminated.
     (b) No Impairment of Rights. Suspension or termination of the Plan shall
not impair rights and obligations under any Option granted while the Plan is in
effect except with the written consent of the Optionholder.

 



--------------------------------------------------------------------------------



 



14. Effective Date of Plan.
     The Plan shall become effective on the IPO Date, but no Option shall be
exercised unless and until the Plan has been approved by the stockholders of the
Company, which approval shall be within twelve (12) months before or after the
date the Plan is adopted by the Board.
15. Choice of Law.
The law of the state of Delaware shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to such
state’s conflict of laws rules.

 